Citation Nr: 0407700	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  01-08 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a gunshot wound in the right ring 
and middle fingers with ankylosis, and residuals of a 
fracture of the right little metacarpal.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a gunshot wound of the right hand 
with damage to Muscle Group VIII.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and February 2001 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In the February 2000 rating decision, the RO denied a 
disability rating in excess of 20 percent for residuals of a 
gunshot wound to the right ring and middle fingers, with 
ankylosis and damage to Muscle Group VIII.  

In July 2000, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO on the issue of 
an increased rating for residuals of a gunshot wound of the 
right hand; a transcript of that hearing has been associated 
with the claims file.

The RO Hearing Officer in an August 2000 Hearing Officer 
decision granted a separate 10 percent rating for the damage 
to Muscle Group VIII under Diagnostic Code 5308, effective 
May 26, 1999, the date of claim, and denied a rating in 
excess of 20 percent for the ankylosis in the right ring and 
middle fingers.  In a February 2001 rating decision, the RO 
denied service connection for PTSD.

In March 2002, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge on the issues of 
increased disability ratings for residuals of a gunshot wound 
of the right hand; a transcript of that hearing has been 
associated with the claims file.

In May 2002, the Board remanded the issues of entitlement to 
service connection for PTSD, entitlement to a disability 
rating in excess of 20 percent for residuals of a gunshot 
wound in the right ring and middle fingers with ankylosis, 
and entitlement to a disability rating in excess of 10 
percent for residuals of a gunshot wound of the right hand 
with damage to Muscle Group VIII for further development and 
adjudicative action.

In a July 2003 supplemental statement of the case, the RO 
granted service connection for residuals of a fracture of the 
right little metacarpal, effective May 29, 1999, and assigned 
an overall 30 percent disability rating for residuals of a 
gunshot wound in the right ring and middle fingers with 
ankylosis, and residuals of a fracture of the right little 
metacarpal, effective May 29, 1999.

In light of the above, the issues are as stated on the title 
page.

Additionally, in August 2003, the veteran presented oral 
testimony before a Decision Review Officer at the RO on the 
issue of service connection for PTSD, a transcript of which 
has been associated with the claims file.

The issues of increased ratings for the right hand disorders 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  VA has provided all required notice and has obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran does not have PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 reflects that he had no foreign 
and/or sea service.  Service medical records reflect that on 
the March 1968 induction examination the psychiatric 
evaluation was normal.  Service medical records also show 
that there were no complaints or findings of psychiatric 
symptomatology.  From December 1968 to January 1969, the 
veteran was hospitalized for a gunshot wound of the right 
third and fourth fingers from an accidental shooting while in 
the barracks.  On the March 1970 separation examination, the 
psychiatric evaluation was normal.  In a May 1970 statement 
of medical condition, the veteran reported that there had 
been no change in his medical condition since his last 
separation examination.

Social Security Administration records reflect that in 1999 
the primary diagnosis for disability purposes was 
osteoarthrosis and allied disorders and that there was no 
secondary diagnosis.

From June to August 2000, the veteran received treatment at a 
VA medical center.  In June 2000 the veteran completed a PTSD 
screening performed by a psychologist.  He was given a letter 
indicating that based upon preliminary data, he met the 
criteria for PTSD.  In August 2000, the veteran underwent a 
follow-up physical examination of the hands and right knee 
that was performed by a physician.  A mental status 
examination was not performed during that follow-up visit.  
The assessments included physical disorders and stable 
PTSD/depression.

The veteran was afforded a VA examination in January 2001, 
which was done by a psychologist.  The examination included a 
mental status evaluation.  The veteran reported that his in-
service trauma was being shot in his right hand by an 
African-American sergeant who was playing with a pistol.  He 
remembered that his initial feelings were intense anger, but 
that he later felt relieved because he did not have serve in 
Vietnam due to the shooting.  He admitted having had 
lingering hostility toward African-Americans for a few years 
after the event.  He denied experiencing any other feelings, 
such as intense fear, helplessness or horror, at that time or 
shortly thereafter.

The examiner indicated that the veteran did not meet the 
criteria for a diagnosis of PTSD.  The examiner stated that 
although he had feelings of loss related to the incident of 
being shot, those feelings were not sufficient to meet 
criterion A for a diagnosis of PTSD.  The examiner noted that 
he reported some symptoms consistent with an anxiety 
disorder, such as avoidance of guns and exaggerated startle 
response to hearing gunshot-like sounds, but that these 
symptoms were not sufficient in number or consistent with a 
pattern related to PTSD.  The examiner indicated that he 
reported a history of disturbed sleep, which included mild 
insomnia, but that he stated that his sleeping difficulties 
began when he was in basic training and did not change after 
he was shot.  

The Axis I diagnoses were (1) recurrent major depressive 
disorder that was in partial remission, and (2) alcohol 
dependence that was in sustained full remission.  Under Axis 
V, a current Global Assessment of Functioning (GAF) score of 
60 was assigned.  The examiner reiterated that the veteran 
did not meet the criteria for a diagnosis of PTSD.  The 
examiner also noted that the majority of the problems 
negatively affecting his life were depressive symptoms, which 
did not appear to be related to being shot in the hand in 
1968.

VA medical records show that in March 2001, the veteran 
underwent a follow-up physical examination of the hands and 
right knee that was performed by the same physician who 
examined him in August 2000.  A mental status examination was 
not performed during that follow-up visit.  The assessments 
included physical disorders and stable PTSD/depression.

The veteran was afforded another VA examination by a 
psychologist in May 2001, which included a mental status 
evaluation.  With regard to the in-service shooting, he 
stated that he occasionally thought about it.  He said that 
he was angry when he was shot.  There was no clear history of 
intrusive thoughts, and there were no reminders of the 
gunshot wound other than he was lucky to have avoided going 
to Vietnam.  As a result of the shooting, the veteran did not 
hunt and no longer cared to be around guns, especially 
pistols.  There were no other areas of avoidance.  There were 
no flashbacks or emotional numbing.  The veteran was close to 
his family and loved each one of them.  There was no sense of 
a foreshortened future.  His insomnia was directly related to 
the worry and a loss of his job.  He was now on an even keel 
since he had been receiving Social Security disability 
benefits.  His irritability had subsided.  There was no 
evidence of hypervigilance or a startle response.  The 
examiner noted that psychological testing in January 2001 
revealed that the veteran was depressed but did not have 
PTSD.

The examiner noted that the veteran had no classical symptoms 
of PTSD and did not show any significant residuals of PTSD at 
that time.  The examiner indicated that the veteran had had 
to adapt to a deformity of his right hand.  The Axis I 
diagnosis was an adjustment disorder with mixed anxiety and 
depression.  Under Axis V, a GAF score of 68, related to the 
adjustment disorder with mixed anxiety and depression, was 
assigned.

At the March 2002 Travel Board hearing, the veteran did not 
present any oral testimony on the issue of service connection 
for PTSD but requested a review by a Decision Review Officer 
on that matter before a Board decision.  March 2002 
Transcript at 2.

A June 2003 report of contact with Dr. C., an employee at a 
VA medical center, reflects that Dr. C. advised that the 
veteran did not meet the criteria for a diagnosis of PTSD and 
was not receiving treatment for PTSD.  The VA psychologist 
who performed the June 2000 testing advised via voice mail 
that she could not send the June 2000 letter she gave the 
veteran because he did not meet the criteria for PTSD after 
subsequent testing. 

In a July 2003 e-mail from Dr. C. to the VA psychologist who 
performed the June 2000 testing, Dr. C. stated that the VA 
medical center did not have any copies of the letter given to 
the veteran on June 16, 2000, regarding his preliminary 
screening that showed that he met the criteria for PTSD, and 
that the only information available was the outpatient 
treatment note.  Dr. C. said that based on their 
conversation, the VA psychologist did not have a copy of that 
letter and was reluctant to provide a letter now based on the 
interaction with the veteran, which took place over three 
years ago.  In an e-mail response, the VA psychologist stated 
that she concurred with the summary of the recent 
interactions regarding the veteran's case, as reported in Dr. 
C.'s e-mail to her.

At the August 2003 hearing, the veteran testified that he had 
nightmares about the in-service shooting for the first four 
or five years after it happened and that right after his 
discharge from service, he had flashbacks of the incident 
along with insomnia.  He reported that he did think about the 
in-service shooting.  He stated that he did not agree with 
the diagnosis made by the May 2001 VA examiner.  He indicated 
that he was not currently being treated for PTSD and that he 
had not had any treatment for PTSD in a while.  August 2003 
Transcript.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002).  Consequently, a claim for 
service connection requires evidence of a current disability, 
evidence of disease or injury during service, and evidence 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).  

With respect to the psychiatric diagnostic criteria, the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997), indicated 
that the VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  In its decision, the Court took judicial notice 
of the effect of the shift in diagnostic criteria.  Cohen, 10 
Vet. App. at 141.  The major effect is this: The criteria 
have change from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  Id.  
Unlike the criteria in DSM-III-R, under DSM-IV, there is no 
longer the requirement that the stressor be "outside the 
range of usual human experience" and be "markedly 
distressing to almost anyone."  Id.  DSM-IV provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror."  
Id.  As noted in the concurring opinion in Cohen, the 
sufficiency of a stressor is now a clinical determination for 
the examining mental health professional.  Id. at 153 
(Nebeker, C.J., concurring).

Analysis

Duties to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations merely 
implement the VCAA and do not provide any additional rights.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, regarding the issue of service 
connection for PTSD, a substantially complete application was 
received on or around May 24, 2000. Thereafter, in a rating 
decision dated in February 2001 that issue was denied.  Only 
after that rating action was promulgated did the AOJ, on June 
7, 2002, provide notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his or her possession that pertains to the claim.  

The RO provided the veteran a copy of the applicable February 
5, 2001, rating decision and forwarding letter dated February 
9, 2001, that in combination notified him of the basis for 
the decision reached.  The RO also provided the veteran a 
statement of the case in November 2001 that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  These gave notice 
as to the evidence generally needed to substantiate his 
claim.  The RO wrote to the veteran in June 2002 regarding 
the notification of the passage of the VCAA and the 
obligations of VA with respect to the duty to assist and duty 
to notify regarding the information and evidence necessary to 
substantiate his claim.  Specifically, the veteran was 
notified that VA would make reasonable efforts to obtain 
evidence necessary to support his claim, such as medical 
records, employment records, and other records from Federal 
agencies.  The RO provided the veteran a supplemental 
statement of the case in August 2003 that included a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  This also gave notice 
as to the evidence generally needed to substantiate his 
claim.

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, 60 days from the date of the 
June 2002 letter.  The RO further advised the veteran that if 
no information and evidence had been received within that 
time, his claim might be decided based only on the evidence 
the RO had previously received.  These advisements are in 
compliance with current statutes.  See Veterans Benefits Act 
of 2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. §  ____) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.  The Board concludes that VA has met its duty to assist 
in this matter.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 421-422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to an appellant.  Pelegrini, at 422.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise, it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C.A. § 7261(b)(2); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C.A. § 5103(a) from the general statutory command 
set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial 
error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, at 
421-422.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on June 7, 2002, was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case (SOC) and a Supplemental Statement of 
the Case (SSOC) were provided to the veteran.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices. 

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C.A.. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Pelegrini, at 422.

In this case, although the VCAA notice letter that was 
provided to the appellant does not explicitly contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her or his claim.  The June 2002 
letter advises the veteran to send either information 
describing additional evidence or the evidence itself to VA.  
The letter also asks the veteran to submit a copy of the 
above-mentioned PTSD-screening letter.  Therefore, that 
letter implicitly contains the "fourth element" and any 
such lack of explicit notice is a harmless error. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the RO obtained the veteran's service 
medical records and VA outpatient treatment records and 
afforded him two VA examinations.  As for the June 2000 PTSD-
screening letter, the RO asked the veteran to submit his 
copy, but he did not submit it.  The RO contacted personnel 
at the applicable VA medical center in an attempt to find a 
copy of the letter; however, such an attempt to find the 
letter was unsuccessful.  The RO informed the veteran in the 
August 2003 SSOC of its unsuccessful search.  See 38 C.F.R. 
§ 3.159 (2003).  The veteran has not indicated that there is 
any other outstanding evidence not already of record.  In a 
July 2002 statement, he said that all relevant records were 
at a particular VA medical center.  The RO obtained 
outpatient treatment records from that facility and attempted 
to obtain a PTSD-screening letter from that facility.  He 
also testified at the August 2003 hearing that he had not 
received treatment for PTSD in a while.  Accordingly, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002).

As for the hearing officer's duty to assist, for the same 
reasons as noted above with regard to the VCAA, the hearing 
officer's duty under 38 C.F.R. § 3.103(c)(2) has been 
satisfied.  See Stuckey v. West, 13 Vet. App. 163 (1999); 
Costantino v. West, 12 Vet. App. 517 (1999).

Additionally, the RO complied with the directives of the May 
2002 Board remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Service Connection

At the onset, the Board notes that the veteran was shot in 
the right hand during service.  The Board also accepts as 
credible the veteran's statements with respect to his PTSD-
type symptoms.  The veteran is competent to report such 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The veteran has 
expressed his disagreement with the diagnosis of the May 2001 
VA examiner.  However, as a lay person, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

The Board finds that the probative value of the evidence 
indicating that the veteran has PTSD is far outweighed by the 
contrary evidence of record showing that he does not have 
PTSD.  Although the veteran underwent PTSD screening in June 
2000 and based on preliminary data met the criteria for PTSD, 
the psychologist who made that assessment later noted that 
the veteran did not met the criteria for PTSD after 
subsequent testing.  That psychologist also indicated in July 
2003 that she was reluctant to provide a letter now because 
it had been over three years since her interaction with the 
veteran.  Additionally, the May 2001 VA examiner noted that 
psychological testing done in January 2001 revealed that the 
veteran did not have PTSD.  As the veteran noted in his 
November 2001 VA Form 9, a VA physician made assessments of 
PTSD in August 2000 and March 2001.  However, there is no 
evidence that the veteran underwent a mental status 
evaluation during either follow-up physical examination done 
by that physician.  Therefore, the bases of the physician's 
assessments are unknown.

The Board gives more probative weight to the findings of the 
January and May 2001 VA examiners who did not diagnose PTSD, 
than to the above-mentioned evidence.  In contrast to the 
mere notations of assessments of PTSD made by a VA physician, 
these examiners reported the veteran's symptomatology in 
detail and did mental status evaluations.  They also reviewed 
the claims file and took into consideration the fact of the 
gunshot wound to the veteran's hand; they, nonetheless, found 
that he did not meet the criteria for PTSD.  Moreover, Dr. C. 
noted in June 2003 that the veteran did not meet the criteria 
for a diagnosis of PTSD and was not receiving treatment for 
PTSD.

As the preponderance of the evidence is against the claim 
that the veteran has PTSD, his claim for service connection 
for PTSD fails on the basis that all elements required for 
such a showing have not been met.  Accordingly, service 
connection for PTSD must be denied as the Board concludes, 
based on the evidence of record, that he does not have PTSD.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the preponderance of 
the evidence is against the veteran's claim, and the doctrine 
is not for application.


ORDER

Service connection for PTSD is denied.


REMAND

A current VA examination is necessary to adjudicate the 
remaining issues on appeal.  Under the VCAA, VA's duty to 
assist the veteran includes obtaining a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).

Accordingly, this case is REMANDED for the following action: 

1.  The Veterans Benefits Administration 
(VBA) AMC should obtain copies of any 
temporary claims file for the appellant 
from the RO.

2.  The VBA AMC should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
him for a right hand disorder since June 
2002.  After obtaining appropriate 
authorization, the VBA AMC should attempt 
to obtain any medical records identified 
by the veteran that are not already in 
the claims file.  In any event, the VBA 
AMC should obtain copies of up-to-date 
treatment records of the veteran from the 
VA medical center in New Orleans, 
Louisiana, for the period from June 2002 
to the present.

3.  Following the completion of numbers 1 
and 2 above, the veteran should be 
scheduled for a comprehensive VA 
orthopedic examination to determine the 
nature and extent of his service-
connected right hand disorders.  His 
entire claims folder must be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  The report of 
examination should include a detailed 
account of all manifestations of right 
hand pathology found to be present.  All 
necessary special studies or tests 
including X-rays, if indicated, are to be 
accomplished.

The examiner should comment on the degree 
of muscle damage and extent of the 
functional limitations caused by the 
disability of Muscle Group VIII.

The examiner should note the length and 
width of the scar on the ulnar (dorsal) 
aspect of the right middle finger.  The 
examiner should indicate whether that 
scar is deep or superficial, whether it 
causes limited motion, whether it is 
painful on objective demonstration, 
whether it is tender on objective 
demonstration, whether it is poorly 
nourished with repeated ulcerations, and 
whether it is unstable.

The examiner should provide ranges of 
motion of the joints in the right middle, 
ring and little fingers and should note 
any ankylosis and limitation of motion in 
those joints.  For each of the three 
above-mentioned fingers where there is 
limitation of motion, the examiner should 
report whether there is a gap of 2 inches 
(5.1 centimeters) or less between the 
fingertip and the median transverse fold 
of the palm with the finger flexed to the 
extent possible, and whether there is a 
gap of 2 inches (5.1 centimeters) or less 
between the fingertip and the proximal 
transverse crease of the palm with the 
finger flexed to the extent possible.

The examiner should address the evidence 
of pain, weakened movement, excess 
fatigability or incoordination, and 
determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2003), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If 
feasible, these determinations should be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

The examiner should also comment on any 
interference with employment that is 
caused by the service-connected residuals 
of a gunshot wound in the right ring and 
middle fingers with ankylosis with damage 
to Muscle Group VIII, and the service-
connected residuals of a fracture of the 
right little metacarpal.

The rationale for all conclusions should 
be provided.

4.  The VBA AMC should review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

5.  Thereafter, the VBA AMC should 
readjudicate the issues on appeal, with 
consideration of 38 C.F.R. §§ 3.321, 4.14, 
4.40, and 4.45 (2003), as applicable; 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
as applicable; the new and old criteria 
for rating finger disorders; and whether a 
separate rating for the scar of the ulnar 
(dorsal) aspect of the right middle finger 
is warranted.  Any further development 
deemed necessary to these adjudications 
should be accomplished.

If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



